SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofNovember 2010 Commission File Number: 001-15014 SUN LIFE FINANCIAL INC. (the "Company") (Translation of registrant's name into English) 150 King Street West, Toronto, Ontario, M5H 1J9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F o Form40-F x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- N/A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sun Life Financial Inc. (Registrant) Date:November 3, 2010 By: /s/ "Eric Weinheimer" Eric Weinheimer Vice-President & Associate General Counsel Exhibits Description Press Release datedNovember 3, 2010 -Sun Life Financial declares quarterly dividend on Common and Preferred Shares
